Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and/or remarks filed on 03/09/2021 for application 15/398,753. In the current amendments, claims 1-2, 8-9 and 12 have been amended. In addition, claims 7 and 11 have been cancelled. Currently, claims 1-6, 8-10 and 12 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-6, 8-10 and 12 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claim 1:
grouping the entire set of training sentences based on the similarity of meanings into the plurality of interpretive categories, one of the plurality of interpretive categories including one or more of the plurality of emojis;
…

when the current input scenario is not the preset scenario, according to the first probability and the third probability, utilizing the Bayes formula to calculate a fourth probability P(Cilwj) of a target sentence inputted by a user belonging to each of the interpretive categories Ci, wherein the target sentence includes one or more target words wj, and the fourth probability is calculated by:

    PNG
    media_image1.png
    131
    1077
    media_image1.png
    Greyscale

i= 1, 2,.., m, m being a total number of the interpretative categories, and j=1,2,...,n, n being a total number of the one or more target words.
	
From independent claim 9:
grouping the entire set of training sentences based on the similarity of meanings into the plurality of interpretive categories, one of the plurality of interpretive categories including one or more of the plurality of emojis;
…
determining whether a current input scenario is a preset scenario;
when the current input scenario is not the preset scenario, according to the first probability and the third probability, utilize the Bayes formula to calculate a fourth probability P(Cilwj) of a target sentence inputted by a user belonging to each of the interpretive categories Ci, wherein the target sentence comprises one or more target words wj, and the fourth probability is calculated by:

    PNG
    media_image1.png
    131
    1077
    media_image1.png
    Greyscale



The closest prior art of record, Liu et al. (Scalable Sentiment Classification for Big Data Analysis Using Naive Bayes Classifier) discloses calculating a probability of a class given a document based on the Naive Bayes Classifier for scalable sentiment classification in big data analysis.
Todd et al. (US 2015/0379026 A1) discloses determining whether an input is a preset scenario and executing a specific process in response to the determination.
Reynolds et al. (US 2015/0302436 A1) discloses Bayes classifiers which use the joint probabilities of words and categories to estimate the probabilities of categories given an input document.
ISOZU al. (US 2011/0099003 A1) discloses the naive Bayes classifier which calculates the probability that “each word” contained in document D belongs to category C.
 
However, none of the references discloses in detail 

From independent claims 1 and 9:
grouping the entire set of training sentences based on the similarity of meanings into the plurality of interpretive categories, one of the plurality of interpretive categories including one or more of the plurality of emojis;
…
determining whether a current input scenario is a preset scenario; 
when the current input scenario is not the preset scenario, according to the first probability and the third probability, utilizing the Bayes formula to calculate a fourth probability P(Cilwj) of a target sentence inputted by a user belonging to each of the interpretive categories i, wherein the target sentence includes one or more target words wj, and the fourth probability is calculated by:

    PNG
    media_image1.png
    131
    1077
    media_image1.png
    Greyscale

i= 1, 2,.., m, m being a total number of the interpretative categories, and j=1,2,...,n, n being a total number of the one or more target words.

as in the claims for the purpose of recommending emojis based on the similarity of meanings in multiple interpretive categories and based on the Bayes formula for calculating the probability of categories with target words in the target sentences. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 8-10 and 12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        



/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126